Case
 Case19-12337
      20-01022Doc
               Doc122-15
                   3-15 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit11.
                                                                          11.Monthly
                                                                              Monthly
                             Rental Income Page 1 of 2
Case
 Case19-12337
      20-01022Doc
               Doc122-15
                   3-15 Filed
                         Filed04/13/20
                               04/01/20Entered
                                        Entered04/13/20
                                                04/01/2014:49:12
                                                         15:07:33Exhibit
                                                                  Exhibit11.
                                                                          11.Monthly
                                                                              Monthly
                             Rental Income Page 2 of 2
